Citation Nr: 0902787	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a July 17, 1987, rating decision was clearly and 
unmistakably erroneous (CUE) regarding the evaluation of 
service connected hemorrhoids based on its failure to 
consider the veterans symptoms of Crohn's disease or colitis 
when assigning a noncompensable disability rating.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1981.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran requested a Travel Board hearing.  
The veteran, however, in September 2007 withdrew his request 
for this hearing.


FINDINGS OF FACT

1.  In September 2003, the veteran alleged CUE in RO's July 
1987 rating decision which denied a compensable rating for 
his service-connected hemorrhoids and which did not consider 
a claim or symptoms referable to Crohn's disease or colitis.

2.  At the time of the July 1987 RO decision there was no 
formal or informal claim of Crohn's disease or colitis filed.

3.  The RO's July 1987 decision denying a compensable rating 
for the service-connected hemorrhoids and its failure to 
consider a claim or symptoms referable to Crohn's disease or 
colitis was supported by the evidence then of record, and it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.


CONCLUSION OF LAW

A July 1987 rating decision which denied a compensable rating 
for hemorrhoids and which did not address a claim or symptoms 
for Crohn's disease/colitis is not considered CUE.  38 
U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. 
§§ 3.105, 3.303, 20.1403. (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been service connected for hemorrhoids with a 
0 percent disability rating since November 1984.  In May 
1987, he submitted a claim for an increased rating, which was 
denied by the RO in July 1987.  This decision went unappealed 
and, in July 1988, became final.  In April 2003, he submitted 
a claim for service connection for Crohn's disease and for an 
increased rating for his service-connected hemorrhoids.  In 
June 2003, the RO merged the two claims into a single 
service-connected disability and assigned a 30 percent 
disability rating, effective April 18, 2003.

In a September 2003 Notice of Disagreement (NOD), the veteran 
asserted that he was entitled to an earlier effective date 
because the VA examiner failed to diagnose Crohn's disease at 
his June 1987 VA examination, thus improperly denying him 
additional benefits.  This earlier effective date claim was 
ultimately denied by the Board in July 2006.  However, in 
that decision, the Board construed his statements in the 
September 2003 NOD as a claim that the RO's July 17, 1987 
decision denying his increased rating claim for his service 
connected hemorrhoids was CUE. 

Previous determinations that are final and binding, including 
decisions of increased ratings and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.

For the purpose of authorizing benefits, the rating or other 
adjudicatory decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  The determination as to 
whether CUE is shown in the July 17, 1987, rating decision 
must be based only on consideration of the evidence of record 
at the time of the decision in question, and with 
consideration of the laws extant at that time.  See Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).
CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  

Similarly, neither can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In 
addition, failure to address a specific regulatory provision 
involves harmless error unless the outcome would have been 
manifestly different.  Id. at 44. 

The United States Court of Appeals for Veterans Claims (CAVC) 
has set forth a three-pronged test to determine whether CUE 
is present in a prior determination:  (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

As an initial procedural matter, the Board finds that the 
July 1987 rating action is final.  There is no indication 
that the letter was undeliverable, nor has the veteran so 
claimed.  The letter to the veteran, with the associated 
decision attached, clearly notified him that the claim was 
being denied and the reasons why.  Therefore, the Board 
concludes that the veteran received proper notice of the 
decision and, when he did not timely appeal, the claim became 
final in July 1988.

Turning to the merits of the veteran's contention, the 
evidence before the RO at the time included a June 1987 VA 
examination.  There, the examining physician observed a 
small, non-tender internal hemorrhoid, and that his stool did 
not contain blood.  While the examining physician recognized 
a history of hemorrhoids, they were asymptomatic.

The veteran also submitted VA treatment records from March 
1986 to May 1987, which relate mostly to his service-
connected respiratory disorder.  While the records indicate 
some instances of diarrhea, these episodes were characterized 
by adverse reactions to medications, rather than Crohn's 
disease or hemorrhoids.  An earlier VA examination was also 
conducted in July 1986.  However, that particular examination 
was limited to his service-connected respiratory disorder.  

The veteran also submitted a collection of documents from 
June to December 1984, which were duplicative of documents he 
had submitted as part of his original May 1984 claim.  These 
records predate the claim under appeal and, in any event, 
would not have been probative of the veteran's disability 
level at the time of his May 1987 claim.  

Additionally, the veteran has submitted statements from 
February and July 1987.  However, both of these statements 
pertain to his service-connected respiratory disorder.  In 
fact, nowhere during the course of his original claim did he 
assert that his hemorrhoid disability had become worse.  

In its July 1987 decision, the RO noted the VA examination 
findings of the presence of a "small, non-tender palpable 
internal hemorrhoid," but declined to grant a compensable 
rating for this service-connected disability.  Based on the 
evidence submitted, the Board concludes that it was not 
unreasonable for the RO to determine that the veteran had not 
met the criteria for a compensable rating.  In 1987, 
diagnostic code 7336, provided that a noncompensable rating 
was assigned for internal or external hemorrhoids which were 
mild or moderate.  A 10 percent rating was assigned for 
internal or external hemorrhoids which were large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The highest 20 percent 
rating required hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

The Board observes that the RO, at the time of the July 1987, 
considered all relevant facts and applied the appropriate 
laws and regulations in denying a compensable rating for 
hemorrhoids.  In weighing the facts which were before them at 
the time of the 1987 decision, they determined that a 
compensable rating for hemorrhoids was not warranted under 
the diagnostic criteria for hemorrhoids.  A discussion on 
whether the RO appropriately weighed the facts at the time of 
the 1987 decision would be futile as a claim for CUE could 
never been substantiated based on how the RO weight the 
facts.

The veteran's primary claim here is that the RO, and more 
specifically the VA examiner, failed to identify his Crohn's 
disease which, he argues, would have allowed him an increased 
rating based on this disorder.  In support of his contention, 
he has submitted copies of his service treatment records, 
which indicate that he was treated for an intestinal disorder 
(identified there as colitis) in June 1981.  The Board 
observes that the veteran, in essence, is arguing that VA 
failed in its duty to assist him in developing a claim of 
Crohn's' disease which could have in turn provided a basis 
for a higher rating for his service-connected hemorrhoids.  
The Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error. 
Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Specifically, an alleged failure in 
the duty to assist by the RO may never form the basis of a 
valid claim of CUE because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Moreover, a review of the evidence at the time of the July 
1987 decision does not show that the RO failed to adjudicate 
a claim, formal or informal, for Crohn's disease.  In this 
regard, the Board notes that the veteran had not filed a 
claim of service connection for Crohn's disease at the time 
of the July 1987 RO decision.  Thus, it cannot be said that 
on this basis there was CUE in the July 1987 decision.

In sum, the July 1987 rating decision neither ignored the 
facts or the law; the RO committed no undebateable error, 
which would have provided a manifestly different result.  
Accordingly, the Board concludes that the July 1987 rating 
decision was not clearly and unmistakably erroneous in it 
failure to grant a compensable rating for hemorrhoids and in 
not taking into consideration Colitis/Crohn's disease, as no 
formal or informal claim for service connection was ever 
filed concerning that disability at the time of the July 1987 
decision.

Finally, the Board notes that while it has considered the 
application of the Veterans Claims Assistance Act and the 
regulations promulgated with respect thereto, the CAVC held 
in Parker v. Principi, 15 Vet. App. 407 (2002), that the VCAA 
is not applicable to claims for CUE in an RO decision.  See 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA does 
not apply to motions for CUE).  As the regulations do not 
provide any rights other than those provided by the Act 
itself, the 
Board finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.


ORDER

A claim for CUE in a July 1987 rating decision which denied a 
compensable rating for hemorrhoids and which did not 
considered a claim or symptoms of Crohn's disease/ colitis is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


